SUMMARY ORDER
Guo Bing Zheng petitions for review of the January 2003 decision of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the facts and procedural history of this case.
Under current law, a petition for review must be filed in the judicial circuit in which the IJ completed proceedings. See 8 U.S.C. § 1252(b)(2). This provision applies to removal proceedings commenced after April 1, 1997. See Henderson v. INS, 157 F.3d 106, 117 (2d Cir.1998). Removal proceedings were commenced against Zheng in August 1999; therefore, *170the venue provision of 8 U.S.C. § 1252(b)(2) applies in this case.
Because it is apparent from the record that the IJ completed proceedings in this case in Atlanta, Georgia, this action is transferred to the United States Court of Appeals for the Eleventh Circuit in the interests of justice. See 28 U.S.C. § 1631.